Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 is objected to because of the following informalities: claim 14 cites “filler” is misspelled .  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yuch et al. US 2020/0388636.
Regarding claim 1, Yuch teaches a tiled display comprising: 
(the display device is used as an electronic device or a tiled device, ¶25, Fig 1C, Fig. 6. The tiled electronic device 200a includes, but not limited to, two electronic devices 100c (which may be referred to as a first electronic device and a second electronic device) tiled with each other. Referring to FIG. 1A and FIG. 4, the electronic device 100c is similar to the electronic device 100a in FIG. 1A. See ¶39.  FIG. 5 is a schematic cross-sectional view of a tiled electronic device according to another embodiment of the disclosure. Referring to FIG. 4 and FIG. 5, the tiled electronic device 200b in the present embodiment is similar to the tiled electronic device 200a in FIG. 4. See ¶40.  FIG. 6 is a schematic cross-sectional view of a tiled electronic device according to another embodiment of the disclosure. Referring to FIG. 5 and FIG. 6, the tiled electronic device 200c in the present embodiment is similar to the tiled electronic device 200b in FIG. 5. See ¶41):
a first display device comprising a first display area comprising pixels; 
(an electronic device 100c which is referred to as a first electronic device has pixels P. See ¶41, Fig 6)
a second display device comprising a second display area comprising pixels adjacent to the first display area; 
(an electronic device 100c referred to as a first electronic device and an electronic device 100d having pixels P referred to as a second electronic device disposed side by side share a flexible circuit board 152′ and/or an integrated circuit 154′ of a same circuit 150′. See ¶41);
a seam between the first display area and the second display area
(a narrow bezel and a tiled electronic device formed by tiling the first and second electronic devices. See ¶2).

    PNG
    media_image1.png
    273
    846
    media_image1.png
    Greyscale


wherein each of the first display device (100c) and the second display device (100d) comprises: a first base part (110a) supporting a respective one of the first display device (100c) and the second display device (100d);
a thin-film transistor layer (TFT layer, Fig 6, ¶29) on the first base part (110a, Fig 6), the thin-film transistor layer comprising thin-film transistors included in the pixels (a region of the pixels P includes switch units S for example thin-film transistors (TFTs). See ¶29, Fig 6) and comprising connection lines (conductive patterns 130a, Fig 6) in the seam (in the border, Fig 6); and  bridge electrodes (152’, Fig 6) in the seam (in the border, Fig 6) to couple between the connection lines (130A, Fig 6) of the first display device (100c, Fig 6) and the second display device (100d, Fig 6).

Regarding claim 2, Yuch teaches the tiled display of claim 1, wherein the first display device and the second display device further comprise gate lines and data lines respectively coupled to the pixels of the first display device and the pixels of the second display device, and wherein the connection lines comprise first connection lines coupled to the gate lines and second connection lines coupled to the data lines.
(the plurality of signal lines 120 and the plurality of conductive patterns 130a are electrically connected. the plurality of signal lines 120 are a plurality of scan lines or a plurality of data lines. See ¶29).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuch as applied to claim 1 above and further in view of Kim et al. US 2018/0190631.
Regarding claim 13, Yuch does not teach each of the first display device and the second display device further comprises: a light emitting element layer on the thin-film transistor layer and comprising a plurality of light emitting elements; a wavelength conversion layer on the light emitting element layer and comprising wavelength converting units corresponding to the pixels, respectively; a color filter layer on the wavelength conversion layer and comprising color filters corresponding to the pixels, respectively; and a second base part on the color filter layer and facing the first base part.
Kim teaches tiled display device, each of the first display device and the second display device further comprises: a light emitting element layer (150, Fig 12, ¶168) on the thin-film transistor layer (T2, Fig 12, ¶168) and comprising a plurality of light emitting elements (150); a wavelength conversion layer (180) on the light emitting element layer and comprising wavelength converting units (180) corresponding to the pixels (SP1, SP2, SP3, see ¶212), respectively; a color filter layer (CFL) on the wavelength conversion layer (180) and comprising color filters (CFL1, CFL2, CFL3, see ¶212) corresponding to the pixels (SP1, SP2, SP3, see ¶212), respectively; and a second base part (190) on the color filter layer and facing the first base part (100).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) was made to modify incorporate the teachings of Kim into the system of Yuch. The motivation for doing so would prevent color distortion due to reflection of external light.
	
	Regarding claim 14, Kim teaches the tiled display of claim 13, wherein each of the first display device and the second display device comprises: a filler layer (170, Fig 19, ¶173) between the light emitting element layer (150) and the wavelength conversion layer (180) in the display area; and a sealing member (700, Fig 21, ¶234) surrounding the filler layer (170, Fig 19) and coupling the first base part (100, Fig 19) with the second base part (190, Fig 19).
Regarding claim 15, Yuch teaches the tiled display of claim 14, further comprising: a coupling member (210, ¶40) coupling a side surface of the first base part (100a), a side surface of the thin-film transistor layer (the S switch including the TFT layer), a side surface of the sealing member (another layer disposed on an outer surface of conductive patterns 130a according to a requirement, ¶39) and a side surface of the second base part (160) of the first display device (100c) with corresponding ones of the second display device (100d).
Regarding claim 16, Yuch teaches the tiled display of claim 15, wherein the coupling member protects the bridge electrodes and insulates adjacent bridge electrodes from each other (an insulation layer (not shown) may be, for example, disposed on an outer surface of the conductive pattern 130a, to protect the conductive pattern 130a or reduce oxidation of the conductive pattern 130a. See Yuch ¶30).
Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuch as applied to claim 1 above and further in view of Yamazaki et al. US 2021/0134920.
Regarding claim 17, Yuch does not teach wherein the first display device comprises gate lines and data lines coupled to the pixels, gate drivers supplying gate signals to the gate lines, and a source drivers supplying source voltages to the data lines, and wherein the second display device is adjacent to the first display device in a first direction and comprises pixels and comprises gate lines and data lines coupled to the pixels of the second display device and source drivers supplying source voltages to the data lines, and wherein the second display device receives gate signals from the gate drivers of the first display device through the bridge electrodes.
Yamazaki teaches a plurality of display panels can also be arranged in a tiled pattern. See ¶214.  
Figure 9 of Yamazaki teaches the first display device (a first display panel 700 (p,q)) comprises gate lines (G1 i) and data lines (S1 i) coupled to the pixels (702 i, j), gate drivers (GDA, GDB) supplying gate signals to the gate lines, and a source drivers (SD1) supplying source voltages to the data lines, and 
wherein the second display device (700 p+1, q) is adjacent to the first display device (700 p,q)  in a first direction (C1) and comprises pixels (702B i, j) and comprises gate lines (G1B i) and data lines (S1Bj) coupled to the pixels (702B i, j) of the second display device (700 p+1, q) and source drivers (the driver circuit GDA or the driver circuit SD1 can be used for the control signal SP11. Thus, operations of a plurality of driver circuits can be synchronized with each other. ¶310) supplying source voltages to the data lines, and wherein the second display device (700 p+1, q) receives gate signals from the gate drivers (GDB) of the first display device (700 p, q) through the bridge electrodes (The terminal 519A(j) of the display panel 700 (p, q) can be electrically connected to a terminal 519C(j) of a display panel 700 (p+1,q) using the conductive material CP. See ¶269).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) was made to modify incorporate the teachings of Yamazaki into the system of Yuch. The motivation for doing so would provide highly convenient and reliable.  Yamazaki ¶50. 
Regarding claim 18, Yamazaki teaches the tiled display of claim 17, further comprising: a third display device adjacent to the first display device in a second direction perpendicular to the first direction, wherein the third display device comprises pixels and comprises gate lines and data lines coupled to the pixels of the third display device and gate drivers supplying gate signals to the gate lines, and wherein the third display device receives source voltages from the source drivers of the first display device through the bridge electrodes.
( [0288] The another group of the display panel 700(1,q) to the display panel 700(s,q) is arranged in a column direction intersecting the row direction and the another group of the display panel 700(1,q) to the display panel 700(s,q) includes the display panel 700(p,q) and the display panel 700(p+1,q).  [0047] The another display panel includes a third driver circuit and another scan line. [0048] The third driver circuit is electrically connected to the sixth terminal and the another scan line, and the third driver circuit generates and supplies another selection signal on the basis of the second control signal.  [0049] The another pixel is electrically connected to the another scan line and the another signal line, and the another pixel is supplied with the data and the another selection signal.  [0050] Thus, operations of the first driver circuit to the third driver circuit can be synchronized with each other. Alternatively, the one group of display panels can display a continuous image in synchronization with each other. Alternatively, the another group of display panels can display a continuous image in synchronization with each other. Consequently, a novel display device that is highly convenient or reliable can be provided.  [0269] The terminal 519A(j) of the display panel 700 (p, q) can be electrically connected to a terminal 519C(j) of a display panel 700 (p+1,q) using the conductive material CP.)
Allowable Subject Matter
Claims 3-12 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: September 9, 2022